Case 17-12625 Doc 473 Filed 11/18/19 Entered 11/18/19 14:39:10 Main Document Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF LOUISIANA

     In Re:                                                                     Chapter 11

     COPsync, Inc.
                                                                                Case No. 17-12625

       Debtor


       WITHDRAWAL OF CLAIM 24 FILED BY THE COUNTY OF COMAL, TEXAS


       1. The undersigned, who has offices at 700 Jeffrey Way, Suite 100, P.O. Box 1269,

              Round Rock, Texas 78680, is the attorney for The County of Comal, Texas and is

              authorized to withdraw this claim on behalf of claimant.

       2. Therefore, the claimant withdraws its claim against this debtor as this claim has been

              satisfied.

     Date: November 18, 2019
                                                              Respectfully submitted,

                                                              McCREARY, VESELKA, BRAGG
                                                              & ALLEN, P.C.

                                                          By: /s/ Tara LeDay
                                                             Tara LeDay (TX 24106701)
                                                             P. O. Box 1269
                                                             Round Rock, TX 78680
                                                             Telephone: (512) 323-3200
                                                             Fax: (512) 323-3205
                                                             Email: tleday@mvbalaw.com

                                                              Attorneys for The County of Comal,
                                                              Texas
Case 17-12625 Doc 473 Filed 11/18/19 Entered 11/18/19 14:39:10 Main Document Page 2 of 2




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 18, 2019, a true and correct copy of
     the foregoing document was served by the Electronic Case Filing System for the United
     States Bankruptcy Court for the Eastern District of Louisiana.

                                                         /s/ Tara LeDay
                                                         Tara LeDay
